Citation Nr: 1228280	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-27 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for lumbosacral sprain with referred pain to the hips.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to December 2004, February 2006 to May 2007, and September 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2011 the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims folder.

The issue of entitlement to an evaluation in excess of 20 percent disabling for lumbosacral sprain with referred pain to the hips is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was exposed to loud noise in service and the evidence is in equipoise regarding whether the Veteran's tinnitus is associated with her exposure to loud noise in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting entitlement to service connection for tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau,  492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for tinnitus.  She contends that she has had ringing in her ears since her first deployment and that the ringing in her ears became worse during her second deployment.  She reports that she was exposed to loud noise in service.  In particular she reports that she was exposed to loud noise from generators as well as from MRAP armored vehicles.  

In October 2009 the Veteran was afforded a VA Compensation and Pension (C&P) audio examination.  The examiner noted that the Veteran denied ringing of the ears when asked if she had it at the time of an April 2007 Post-Deployment Health Assessment.  The examiner reported that on a December 2007 Post-Deployment Health Assessment the Veteran was again noted to deny ringing of the ears when asked if she had it at the time of the assessment or during deployment.  The examiner indicated that the Veteran reported that she had tinnitus that was worse when things were quiet.  She stated that it seemed to be periodic, because there were times that she did not hear it at all, and other times where it was so loud that it interfered with her concentration.  When asked about how frequently the tinnitus occurred she stated that it was just about every time the environment was quiet, and that it could be of varying duration.  The examiner noted that the Veteran stated that the tinnitus always seemed to be around when she was trying to hear.  The Veteran reported that it sometimes can be difficult for her to get to sleep because of the tinnitus, but she denied it waking her up from sleep.  The Veteran reported that during her first deployment she was hit by an improvised explosive device (IED) and that following that she had ringing in both ears that did not seem to go away.  She stated that during her more recent deployment an "incident" occurred and her tinnitus became worse.  The Veteran reported that although she wore ear protection it would often fall out.

The Veteran denied a loss of consciousness, head injuries, or concussions.  She denied occupational noise exposure.  She reported some recreational shooting, but stated that she generally wore hearing protection.  She denied family history of hearing loss.  She denied dizziness and balance problems.  The Veteran reported that she complained of red and sore ear canals in service.  She indicated that she was told that this was due to the irritation of sand that got into her ears.  The discomfort lasted a couple of months and then went away.

In rendering an opinion the examiner noted that the Veteran reported a periodic bilateral high-pitched ringing tinnitus that tended to only be present in quiet environments and tended to be loud at those times.  The examiner reiterated that the Veteran indicated that it interfered with her hearing, concentration, and her ability to fall asleep at night.  The examiner restated that the Veteran reported that the tinnitus first began during her first deployment and then worsened during her more recent deployment the year prior to the examination.  The examiner identified two Post-Deployment Health Assessments during which the Veteran denied ringing in the ears.  The examiner reported that no service treatment records were found from the Veteran's most recent period of active duty from September 2008 to October 2009.  Therefore, the examiner noted that it is unknown whether or not the Veteran may have reported tinnitus during that time period.  As a consequence, the examiner could not render an opinion whether the Veteran's tinnitus was caused or aggravated by military noise exposure because to do so would be to resort to mere speculation.  The examiner stated that the latest service treatment records would need to be reviewed in order to attempt to provide an opinion regarding tinnitus.  

At a hearing before the undersigned in May 2011 the Veteran reported that the examiner stated that her ringing in her ears was called tinnitus; however, there was no opinion regarding whether it was related to her active service.  The Veteran indicated that she lived near a generator in service and that she rode in MRAPs.  MRAPs were described by the Veteran as very large, eight wheeled vehicles that were loud.  She stated that she was around the noise from the generators and the MRAPs every day.  The Veteran reported that every day they went out for eight hours or more and the generators were positioned right outside of her room.  She stated that she sometimes would notice the ringing in her ears in service.

The Board finds that entitlement to service connection for tinnitus is warranted.  The Veteran has competently and credibly reported that she was exposed to loud noise in service from large vehicles as well as from generators situated near her living quarters.  The Veteran has also competently and credibly reported that she has had ringing in her ears since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  In addition, the Board notes that tinnitus is the type of disability which the Veteran is competent to identify.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the Veteran was exposed to loud noise in service, has had symptoms of tinnitus since her exposure to loud noise in service, and currently has tinnitus, the Board finds that affording the Veteran the benefit of the doubt, the Veteran's tinnitus was incurred in service and entitlement to service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 20 percent disabling for lumbosacral sprain with referred pain to the hips.  The most recent VA examination evaluating the Veteran's lumbosacral spine was performed in October 2009.  Since that time, at the hearing before the undersigned in May 2011 the Veteran reported that her lumbosacral spine disability has worsened in severity.  In particular the Veteran reported that she has a lot more pain and increased limitations including reduced flexibility.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her lumbosacral sprain with referred pain to the hips disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Since the claims file is being returned it should be updated to include VA treatment records compiled since April 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those dated since April 2011.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter schedule the Veteran for appropriate VA examination to identify the current level of functional impairment arising from her lumbosacral spine disability.  The claims file must be made available to and reviewed by the examiner.  All tests should be conducted in conjunction with the examinations.  The examiner is asked to address the following: 

(a) Provide the range of motion findings of the lumbosacral spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

(b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected lumbosacral spine disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c) Identify any associated neurological deformities associated with the service-connected lumbosacral spine disability.  The severity of each neurological sign and symptom should be reported, to include whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  Moreover, state whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected. 

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


